Title: John Quincy Adams to Abigail Adams 2d, 25 May – 17 July 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N:3.
      At Sea May 25th: 1785
     
     You have doubtless received before this, my Letter by Mr. Barclay, and you will have my N:2 in a day or two. I address’d it under cover to Mr. Jefferson, in case it should arrive after your departure.
     The morning after the date of my last, our Captain, ordered me to go on board, and at about 10 o’clock we weigh’d our anchors and set sail, but before we could get clear of the Harbour, the wind changed, and we anchored before Port Louis: a small town opposite l’Orient, which in the time of Louis the 14th. before l’Orient existed was a very considerable place. Its Citadel was built by Vauban, one of the greatest engineers that France has produced: but it has much fallen into decay, since l’Orient was built for the East India Company. In the evening our wind came round again, and at about 7 o’clock, we finally set sail, and in the morning when we rose we had nothing but the Sea, and the azure vault bespangled with Stars, within our Sight. We have had very good weather ever since but my hopes of a short passage, are much diminished: for we have already had two days of calm weather and I fear much that we shall have many more. The Captain is determined to go for the trade winds, which lengthens the voyage more than 200 leagues: but it is said the passages are much more certain, than when we go to the North of the western Islands.
     
     
      29th
     
     Our agreement when we parted was, never to let a day pass without adding something to the Letter which we were to be continually writing. This arrangement is too favorable to me, for me to fail fulfilling it: but the time I am at Sea, will not, I hope be comprised. Sea sickness has already prevented me for several days from putting pen to paper. You have been at Sea: you know the Sterility of Events, on board ship. I will need not therefore tell you that I have not every day, something interesting to say to you. I will not however be lazy. We have had very little wind these several days. We have not yet got into the trade winds. When we sail’d I did not expect to be more than 40 days at Sea: I now fear we shall be at least 50, which will be a very disagreeable Circumstance to me: for in the number of officers and passengers on board, there are two or three disagreeable Characters: I shall speak of them some future day.
     
     
      July
      June 1st
     
     Yesterday we had a great deal of wind; but it was contrary. To day we have little which is fair. We expect in a few days to be in the Latitude of the trade winds. This afternoon we saw a large ship at about half a league’s distance, but the weather being foggy, we could not well distinguish, what Nation she belonged to.
     By this time I suppose you are in London, and in a more agreeable situation than you was at Auteuil: for several days past I have often calculated imagined, where you was at different times. Now you was before the door of the post house, with half a dozen beggars around you, now stopping at a public house, and at sight of the floor, and of the furniture; making comparisons, not very advantageous to France; Now at Monsr. Dessein’s waiting for a wind: and now, arrived safe in London. There is a real pleasure in thinking of our friends when absent, and the greater the illusion is, the more satisfaction we enjoy. I have here half my time when I have nothing else to do: for the rolling of the Ship prevents me from reading or writing much at a time: and in the evening no body is suffered to have any light: although this order is troublesome to me I cannot help approving it, because it is very possible, that in the number of passengers that sail in these packets there may be some whose imprudence, might be cause of a misfortune; and nothing certainly is more dreadful than a fire at Sea.
     
     
      4th
     
     Calm weather still. We do not certainly run more than 15 or 20 leagues a day, which is but slow travelling. We have continually the same scene, before us, and have seldom the small satisfaction, of being in sight of another vessel, which would at least furnish a little variety. Our Captain Mr. le Fournier is an excellent Seaman, and a good man. He has been a Seaman these thirty years. He has not all the politeness of a courtier, but what is much better, he is open hearted and sincere.
     The second in command, is also a very good Seaman, but a man without any Principles, and as such I have no esteem for him. He is the person who displeases me the most on board.
     The third is a young man of about 20. I should like him very well: if he was a little older, and had a little more experience: he is certainly too young to command a watch in a stormy weather, but in this Season he may do very well.
     The fourth, is a boy, just let loose from a College, full of his knowledge, which is not very deep; and as proud, as if he was descended from the Royal family of France: yet nobody knows who he is. He knows very little more of the Sea, than I do. Very luckily there is a good Seaman on board, who keeps the watch with him: if it was not so, I should not sleep very sound in bad weather.
     The surgeon, is a good man: who understands his profession very well, which is a very agreeable circumstance on board a ship: as nothing is more disagreeable at Sea, than to have a number of sick people on board, and the extreme hot weather which commonly reigns in summer, in these parts, is very unwholsome. I will speak of the passengers, another day.
     
     
      8th
     
     Contrary winds, and calm weather seem to have conspired together against us. We suppose ourselves now not far from the Western Islands, which according to the course we have taken is not more than a quarter of the passage. If we continue at this rate we are to be 70 days at Sea. I hope however we shall be more fortunate in future. At about noon we saw a large brigg, which pass’d about 2 leagues from us, and hoisted an English flag.
     
     
      14th
     
     Was I to write something every day, I should have nothing to say, unless I was to repeat continually, calm weather. From 8 to 15 leagues a day, has been the utmost extent of our navigation, for a week, but last night the wind freshened considerably, and we now run between 6 and 7 knots an hour. We are now in the trade winds which will carry us as far as the Bermudas. We shall then have two hundred leagues more to run; and shall be more exposed to calm weather than we have been till now so that I have but very little hopes of a shorter passage, than 55 days; and think it very probable we may be 2 months.
     We are five passengers on board. A French gentleman, who went to America early in the war, and is settled at Albany. He is very much of a gentleman and a person of much information. I wish all the other passengers and the officers were like him. . . . A Merchant from Nantes who has established a house in Philadelphia, and is going there to settle his affairs. He is a great wit, and a connoisseur in french poetry. But I am not so much disposed to talk upon this subject at Sea, as when I am on shore. A Dutch merchant, who has a commercial house in Charlestown: A true Dutch man, except in two capital points: one, is that he never smokes, and the other that he sleeps 12 or 14 hours in the 24. which makes him so absent that we tell him he is in Love. He is a great traveller, and yet he has not lost the Character attached to that people. Every nation seems to have a peculiar Characteristic, which nothing can efface: whether it is owing to Education, or to the nature of the different climates, I cannot tell. I rather think to both.
     But the most curious character on board is a Sweed who came from America in this Packet, when Mr. Jarvis cross’d; remained a month at l’Orient where, he says himself, he had nothing to do: and is now going back to New York. I never saw in one person such a mixture of good and ill nature, of folly, and of good Sense. He has receiv’d a liberal education, and will at times reason upon different subjects very pertinently. But at other times he is really out of his head. When the moon is full there is really no living with him.
     
     
      18th
     
     Still the old Story over again. I don’t know when it will end. I was in hopes, when I wrote last, that we should keep the fine breeze we had: but it departed the day before yesterday, after having pushed us about 150 leagues. This day at about noon we saw something about ½ a mile from us, an object which immediately became a subject of discussion. About half a dozen spyglasses, were fixed upon it, and some said it was a boat overset; others a rudder others a part of a mast, and others a mere huge piece of wood. It did not pass far from us, but the question after all was not decided. All this will appear very trivial to you, but at Sea, the least object, that can form a variety in the midst of the most insipid uniformity, becomes interesting. For that reason we are never happier on board than when we have a vessel in sight, because, it makes diversity, and causes among us a vast number of speculations. In war time the effect produced by the same cause is quite different. Whenever a sail is seen, the first question, is, can she take us? The second: can we take her? And according, as those questions are decided, one vessel flies and the other pursues.
      
     
      23d
     
     This morning, we were again favoured with a breeze, after a week of calm weather we are now as far Southward as we shall go. Our Latitude is 26 degrees 30 minutes. The weather is extremely warm, and would be intolerable, were it not for the Sea air, which makes it a little less disagreeable. We have now been 33 days out and are not more than half way. We can hardly hope to be less time performing the other half; for the worst part of the voyage, is from the Bermudas, to the Coast, about 250 leagues.
     
     
      28th
     
     Since I wrote last we have had very fine winds, and have run upon an average 45 leagues a day. We spoke this afternoon to an American brig, from New London to Santa Cruce, loaded with horses. Her estimation agrees very well with ours and we suppose ourselves about 400 leagues from the american Coast.
     
     
      July 8th
     
     We have again had upwards of a week without any wind, and such extreme heat, that we can bear no cloaths. We have not since the first of this month, proceeded 100 leagues. We have been not at a great distance from the Bermudas, and consequently under skies continually subject to thunder storms and gusts of wind. We had seen a number pass at a small distance from us, and had often prepared to receive them in case they should come to us. But they had only threatened untill, last evening, when five or six thunderstorms burst about our heads, one after the other. We had in the course of the day more air, than we had been favoured with for near ten days, but at about 6 in the evening, the weather darkned on every side, and the lightened flash’d in many quarters at the same time, from the blackest Clouds, I ever saw. The storms were violent and the thunder fell at a short distance from our vessel. The weather remained the same almost all night but this morning it cleared up and has left us a noble breeze, which I heartily wish may continue: we are much in want of it: for our fresh provisions, begin to be very scarce, and we have still 250 leagues at least to run: I have now made up my mind to a passage of 2 months: and I wish it may not be longer.
     
     
      9th
     
     In the morning we spied a sail which did not pass more than 2 miles from us, and we might with great ease have spoken with her. I wishd it much in order to ascertain more positively where we are; but our Captain did not chuse to. There is among mariners a false point of honour, which induces them, never to trust any estimation but their own, and a Captain thinks it almost dishonourable to be obliged to ask the opinion of another. This is one of the most absurd punctilio’s that exist, for it is utterly impossible to know the space you have run through at Sea, especially after being near 50 days out of sight of Land. Many causes may concur to lead them into considerable errors; yet such is the power of prejudice, they prefer being mistaken, to being right by the information of another. Such are the pitiful passions that possess the breast of man. Don’t laugh at me for moralizing: it is excusable after having been 50 days at Sea, between Europe and America, and not near arriving, to be a little misanthropic.
     
     
      11th
     
     Our fine weather continues still: and at length the Captain has been so modest as to speak to a schooner, that we spied this morning. She had been 5 days out of New York, was bound to Jamaica, and supposed we were about 120 leagues from the nearest land. This makes an error of about 15 leagues in the best calculation on board, which is the Captain’s. 15 leagues is but a small error in this case, but it is of considerable importance, when a vessel arrives on the coast. The wind increased all day, and in the evening we have it very high. The weather looks very threatning. The heat lightening is so frequent, that the heavens appear in a blaze. If we had a painter or a writer of Romances, he would make much of the scene now around us.
     
     
      14th
     
     Your birth day, and consequently a jour de fête for me. I have thought of you still more to day than I do commonly. You will doubtless pass the day much more agreeably than I have, though it has not been unpleasant to me. At two this afternoon we spoke to the Packet from Charlestown S. Carolina, bound to New Port. She has been 7 days out and tells us we are 45 leagues from land. The weather has been fine all day.
     
     
      15th
     
     Sounded this morning at 4 o’clock and found bottom at about 35 fathom. Very little wind all day. In the afternoon a most tremendous thundergust appeared to arise. It mounted by degrees, until about 7 o’clock, when it attack’d us all on a sudden, with an amazing violence.
     The thunder rumbled, and the tempest frown’d.
     It lasted about an hour, after which the wind abated considerably, but it was still so high, that our Captain chose to lay to, all night, in order not to be driven too near the land, which was a very prudent precaution.
     
     
      16th
     
     At half after 7 in the morning, a sailor came from the head of the mast and gave information that he had discovered land. We went immediately up to ascertain the fact, and found it real. Before noon we fired a number of guns for a pilot to come on board. At about 1. o’clock, we had one on board, and at 4 the wind, and tide being both against us we anchored, about a league from the light house on Sandy Hook. In the night we again sailed. I was obliged to remain on deck all night in order to translate the Pilot’s orders. Form to yourself an idea how I was puzzled to translate English Sea terms that I did not understand into french Sea terms, which I knew no better. However I did as well as I could; at about midnight we pass’d by the other french packet; which had sailed from N. York in the morning; and was then at anchor, waiting for a tide. They sent their boat on board our vessel, and I had just time to write three lines to inform you of our arrival, but the boat did not stay long enough for me to compleat and seal up this Letter. Mrs. Macauley with her husband, goes passenger in this packet. I fancy she leaves the Country with a less exalted idea of our virtues, than she had when she came to it. Young Chaumont came in this packet and had only 37 days passage. May, is too late for short passages from Europe.
     
     
      Sunday July 17th
     
     At length we are at anchor before New York and we shall all go on shore to dine. I will here close this Letter, which contains the account of my voyage alone. One of the numerous reasons for which I am rejoyced at arriving, is that for the future I shall not be obliged incessantly to speak of myself. I shall immediately begin another Letter, and I hope it will not be so insipid as this.
     
      Your ever affectionate brother
      J. Q Adams
     
     